                                                                           JS-6
1
2
3
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9
10                                                     Case No. 8:17-cv-01572 CJC (JCGx)
      WAYNE KING, an individual,
11                                                     Assigned to the Hon. Cormac J. Carney
                             Plaintiff,
12                                                     ORDER GRANTING JOINT
               v.                                      STIPULATION OF DISMISSAL
13                                                     WITH PREJUDICE
      MKS INSTRUMENTS, INC., a
14    Massachusetts Corporation; NEWPORT               Complaint filed: July 10, 2017
      CORPORATION, a Nevada Corporation;
15    and DOES 1-50, inclusive,
16                           Defendants.
17
18
              Having properly read and considered the Parties’ Joint Stipulation of Dismissal with
19
     Prejudice, IT IS HEREBY ORDERED, that the Joint Stipulation of Dismissal with
20
     Prejudice is GRANTED.
21
22            SO ORDERED, this 30th day of May, 2019.
23
24
25                                                         ______________________________
                                                           Honorable Judge Cormac J. Carney
26
                                                           United Stated District Judge
27                                                         Central District of California
28
                                                                ORDER GRANTING JOINT STIPULATION
                                                                     OF DISMISSAL WITH PREJUDICE
                                                                    CASE NO. 8:17-cv-01572 CJC (JCGx)
     57153275v.1
